Case 2:18-cv-00061-MSD-DEM Document 26 Filed 10/02/18 Page 1 of 1 PageID# 171




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF VIRGINIA
                                       NORFOLK DIVISION

  MELINDA HOWARD

            Plaintiff,

  v.                                                     CASE NO.: 2:18-cv-00061-MSD-LRL

  PORTFOLIO RECOVERY ASSOCIATES, LLC

         Defendant.
 __________________________________________/

                                NOTICE OF PENDING SETTLEMENT

           PLAINTIFF, MELINDA HOWARD, by and through her undersigned counsel, hereby submits

 this Notice of Pending Settlement and states that Plaintiff, MELINDA HOWARD, and Defendant,

 PORTFOLIO RECOVERY ASSOCIATES, LLC, have reached a settlement with regard to this case and

 are presently drafting, finalizing, and executing the settlement and dismissal documents.   Upon execution

 of same, the parties will file the appropriate dismissal documents with the Court.


                                      CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that, on this 2nd day of October, 2018, a true and correct copy of the
 foregoing was filed with the Clerk of the Court and served on the parties of record using the CM/ECF
 system.
   Respectfully submitted,

 /s/Heather H. Jones                                       /s/ William L. Downing
 Heather H. Jones, Esq.                                    William L. Downing, Esq. (VSB No.: 17704)
 Florida Bar No. 0118974                                   Consumer Legal Solutions, PC
 THE CONSUMER PROTECTION FIRM, PLLC                        1071 BAY BREEZE DRIVE
 4030 Henderson Blvd.                                      Suffolk , Virginia 23435
 Tampa, FL 33629                                           Telephone (757) 942-2554
 Telephone: (813) 500-1500, ext. 205                       Facsimile: (757) 942-2554
 Facsimile: (813) 435-2369                                 Wdowninglaw@aol.com
 Heather@TheConsumerProtectionFirm.com                     Attorney for Plaintiff
 Attorney for Plaintiff(Pro Hac Vice)
